[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 11-10937                NOVEMBER 18, 2011
                          Non-Argument Calendar               JOHN LEY
                                                                CLERK
                        ________________________

                     D. C. Docket No. 1:09-cv-01437-JOF

WENDELL SLATER,
CHARMELL SLATER,

                                                          Plaintiffs-Appellants,

                                    versus

STATE FARM FIRE AND CASUALTY
COMPANY,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (November 18, 2011)

Before DUBINA, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     This case involves an insurance coverage dispute between plaintiffs
Wendell Slater and Charmell Slater and defendant, State Farm Fire and Casualty

Company. The district court granted State Farm’s motion for summary judgment

and the Slaters then perfected this appeal.

      In 2008, a fire destroyed the Slaters’ house in Hampton, Georgia. At the

time, the Slaters’ property was insured with State Farm. The policy provided

coverage for certain insured losses with respect to real and personal property

owned by the Slaters, subject to the terms, conditions, and exclusions of the policy

and applicable Georgia law. The district court granted summary judgment in favor

of State Farm on the basis that no reasonable jury could conclude, based upon the

facts of the case, that either Wendell Slater or Charmell Slater was residing at the

dwelling when the loss occurred. Accordingly, the district court found there was

no coverage afforded by the policy.

      This court reviews the district court’s grant of summary judgment de novo,

applying the same legal standards as those that govern the district court. Capone

v. Aetna Life Ins. Co., 592 F.3d 1189, 1194 (11th Cir. 2010). After reviewing the

record and reading the parties’ briefs, we agree with the district court that because

neither of the Slaters was residing at the dwelling when the loss occurred there is

no coverage afforded by the insurance policy. Moreover, the Slaters’ claim for

loss of personal property should not be treated separately from their claim for the

                                          2
loss of the dwelling because the Slaters failed to raise that issue in the district

court. Even if, however, we consider this argument raised by the Slaters for the

first time on appeal, we would conclude that this issue is without merit because

Georgia courts have previously disposed of an insurer’s entire claim based on the

insurer’s violation of the residency condition. Lastly, we conclude the Slaters are

not entitled to bad faith penalties because there is no coverage owed under the

Slaters’ policy with State Farm.

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of State Farm.

      AFFIRMED.




                                           3